UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth and Income Fund July 31, 2016 (Unaudited) Common Stocks - 99.4% Shares Value ($) Automobiles & Components - .8% Delphi Automotive 49,930 3,386,253 Tesla Motors 15,299 a,b 3,592,052 Banks - 5.7% Bank of America 521,737 7,559,969 BB&T 76,194 2,809,273 Citigroup 136,755 5,991,237 Comerica 38,467 1,740,247 JPMorgan Chase & Co. 317,380 20,302,799 SunTrust Banks 110,026 4,653,000 U.S. Bancorp 123,439 5,205,423 Capital Goods - 6.3% Danaher 84,129 6,851,466 Fortive 65,303 3,148,258 Honeywell International 158,021 18,382,583 Raytheon 99,573 13,893,421 United Technologies 97,750 10,522,787 Consumer Durables & Apparel - .5% Hanesbrands 169,809 Consumer Services - 1.5% Carnival 89,905 4,200,362 McDonald's 69,905 8,224,323 Diversified Financials - 7.4% Berkshire Hathaway, Cl. B 9,450 b 1,363,351 BlackRock 15,906 5,825,572 Capital One Financial 90,990 6,103,609 Charles Schwab 204,073 5,799,755 E*TRADE Financial 39,632 b 993,971 Goldman Sachs Group 55,970 8,888,596 Intercontinental Exchange 29,448 7,780,162 Invesco 102,035 2,977,381 Morgan Stanley 267,172 7,675,852 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.4% (continued) Shares Value ($) Diversified Financials - 7.4% (continued) Synchrony Financial 317,818 8,860,766 Voya Financial 212,223 5,439,275 Energy - 7.2% EOG Resources 144,876 11,836,369 Hess 125,382 6,726,744 Occidental Petroleum 268,330 20,052,301 Phillips 66 96,848 7,366,259 Pioneer Natural Resources 17,719 2,880,578 Schlumberger 121,781 9,805,806 Superior Energy Services 106,214 1,696,238 Exchange-Traded Funds - .4% iShares Russell 1000 Value ETF 34,786 Food & Staples Retailing - .8% Costco Wholesale 41,445 Food, Beverage & Tobacco - 6.9% Archer-Daniels-Midland 62,090 2,799,017 Coca-Cola 388,386 16,945,281 ConAgra Foods 239,431 11,195,794 Kellogg 103,291 8,543,199 Molson Coors Brewing, Cl. B 162,598 16,611,012 Mondelez International, Cl. A 35,607 1,565,996 Health Care Equipment & Services - 6.3% Abbott Laboratories 105,822 4,735,534 Boston Scientific 274,634 b 6,668,113 Cardinal Health 54,651 4,568,824 Centene 75,550 b 5,330,052 DENTSPLY SIRONA 72,335 4,632,333 Laboratory Corporation of America Holdings 8,388 b 1,170,629 Medtronic 113,459 9,942,412 UnitedHealth Group 111,851 16,017,063 Household & Personal Products - .7% Estee Lauder, Cl. A 65,614 Insurance - 3.4% Allstate 51,980 3,551,793 Chubb 51,148 6,406,798 FNF Group 49,366 1,859,617 Common Stocks - 99.4% (continued) Shares Value ($) Insurance - 3.4% (continued) Hartford Financial Services Group 76,391 3,044,181 Progressive 140,136 4,555,821 Prudential Financial 116,436 8,766,466 Materials - 4.8% CF Industries Holdings 162,025 3,998,777 Dow Chemical 190,105 10,202,935 Martin Marietta Materials 13,611 2,758,269 Packaging Corporation of America 66,134 4,939,548 Sherwin-Williams 16,407 4,917,670 Vulcan Materials 108,793 13,488,156 Media - 5.0% CBS, Cl. B 98,481 5,142,678 Charter Communications, Cl. A 25,228 b 5,925,300 Comcast, Cl. A 133,140 8,953,665 Interpublic Group of Companies 223,692 5,158,337 Omnicom Group 70,126 5,770,669 Time Warner 116,598 8,937,237 Viacom, Cl. B 43,152 1,962,121 Pharmaceuticals, Biotechnology & Life Sciences - 8.0% AbbVie 133,056 a 8,812,299 BioMarin Pharmaceutical 45,886 b 4,561,986 Bristol-Myers Squibb 195,964 14,660,067 Eli Lilly & Co. 153,729 12,742,597 Merck & Co. 112,146 6,578,484 Pfizer 357,974 13,205,661 Vertex Pharmaceuticals 65,372 b 6,341,084 Real Estate - 1.2% Communications Sales & Leasing 250,902 c 7,798,034 Lamar Advertising, Cl. A 36,938 c 2,506,613 Retailing - 6.2% Amazon.com 24,319 b 18,453,500 Home Depot 60,707 8,392,136 Priceline Group 5,252 b 7,094,454 Staples 411,054 3,818,692 The TJX Companies 72,740 5,944,313 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.4% (continued) Shares Value ($) Retailing - 6.2% (continued) Ulta Salon Cosmetics & Fragrance 31,818 b 8,311,180 Semiconductors & Semiconductor Equipment - 5.4% Applied Materials 388,494 10,213,507 Broadcom 56,183 9,100,522 Microchip Technology 170,471 a 9,485,006 Texas Instruments 231,666 16,158,703 Software & Services - 13.4% Alphabet, Cl. A 14,757 b 11,677,804 Alphabet, Cl. C 19,329 b 14,859,942 Citrix Systems 65,659 b 5,852,187 Cognizant Technology Solutions, Cl. A 92,120 b 5,295,979 eBay 24,612 b 766,910 Facebook, Cl. A 151,385 b 18,762,657 Fortinet 30,575 b 1,060,647 Intuit 50,873 5,646,394 Oracle 338,697 13,900,125 Paychex 94,939 5,627,984 salesforce.com 102,501 b 8,384,582 Splunk 55,661 a,b 3,481,039 Visa, Cl. A 170,475 13,305,574 Workday, Cl. A 42,318 b 3,526,782 Technology Hardware & Equipment - 2.7% Cisco Systems 646,193 19,728,272 Corning 128,174 2,848,026 Telecommunication Services - 2.1% AT&T 279,544 12,101,460 Vodafone Group, ADR 178,503 a 5,515,743 Transportation - 2.0% Delta Air Lines 167,865 6,504,769 Union Pacific 113,594 10,569,922 Utilities - .7% NRG Yield, Cl. C 305,565 Total Common Stocks (cost $669,214,678) Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,336,298) 3,336,298 d Investment of Cash Collateral for Securities Loaned - 1.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $13,095,289) 13,095,289 d Total Investments (cost $685,646,265) % Liabilities, Less Cash and Receivables %) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At July 31, 2016, the value of the fund’s securities on loan was $25,022,401 and the value of the collateral held by the fund was $25,327,111, consisting of cash collateral of $13,095,289 and U.S. Government & Agency securities valued at $12,231,822. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 13.4 Pharmaceuticals, Biotechnology & Life Sciences 8.0 Diversified Financials 7.4 Energy 7.2 Food, Beverage & Tobacco 6.9 Capital Goods 6.3 Health Care Equipment & Services 6.3 Retailing 6.2 Banks 5.7 Semiconductors & Semiconductor Equipment 5.4 Media 5.0 Materials 4.8 Insurance 3.4 Technology Hardware & Equipment 2.7 Telecommunication Services 2.1 Transportation 2.0 Money Market Investments 1.9 Consumer Services 1.5 Real Estate 1.2 Automobiles & Components .8 Food & Staples Retailing .8 Household & Personal Products .7 Utilities .7 Consumer Durables & Apparel .5 Exchange-Traded Funds .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Growth and Income Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 815,615,624 - - Equity Securities— Foreign Common Stocks † 14,616,265 - - Exchange-Traded Funds 3,672,706 - - Mutual Funds 16,431,587 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At July 31, 2016, accumulated net unrealized appreciation on investments was $164,689,917, consisting of $179,865,074 gross unrealized appreciation and $15,175,157 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ Bradley J.
